Title: To George Washington from John Hoskins Stone, 12 December 1796
From: Stone, John Hoskins
To: Washington, George


                        
                            Sir.
                            Annapolis Decr 12th 1796
                        
                        I had the honor of receiving your letter of the 7th Inst. respecting a loan of
                            money by the State of Maryland to the Commissioners of the City of Washington, which was
                            immediately communicated to the General Assembly and that Subject is under consideration.
                            The object of this loan is certainly of primary importance to this State and I make no doubt
                            of its being viewed in that light by the Legislature, and added to this, that it will feel a
                            pleasure in carrying into operation your recommendation—but it does not appear to me that it
                            will comport with our Situation to extend this Loan to 150,000 Dollars—probably not more
                            than 80,000 or100,000 Dollars can be spared at this time—By the
                            unremitting exertions of a few men the funds of the State of Maryland are So arranged as to
                            produce a certain revenue beyond the expenses of the Government, without any kind of
                            Taxation, and there appears to be some degree of reluctance in changeing those funds—whatever
                            can with propriety be done relative to this loan, will meet with my most cordial
                            Support—with Sentiments of the hightest respect and regard, I have the honor to be sir Yr
                            Mo. Obt Sert
                        
                            J. H. Stone
                            
                        
                    